DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olason (U.S. 11,028,883).
Regarding claims 1-9, Olason discloses a roll cage chassis structural spine for a vehicle, comprising: a front chassis portion (100)  for supporting a front suspension (72); a front canopy (244) for reinforcing the front chassis portion (100); a rear chassis portion (118) for supporting a rear suspension (38); and a rear canopy (246) for reinforcing the rear chassis portion (118), wherein the front chassis portion (100) includes a pair of front strut braces (314) configured to reinforce a front strut crossmember (310) such that loading on the front strut crossmember (310) by the front suspension (72) is distributed to a dash bar (302), wherein one end of each front strut brace (314) is coupled to a location of the front strut crossmember (310) that is above a top mount (a triangle bracket of upstanding member 312 as shown in fig. 6) of a front strut (312) such that forces on the front strut crossmember (310) by the front struts (312) are shared by the dash bar (302), wherein windshield braces (256) are coupled with the dash bar (302) at locations directly rearward of the front strut braces (314) and extend upward to a midpoint of a windshield crossmember (250), wherein a center roof bar (middle ROPS member 248 in fig. 6) is coupled with the windshield crossmember (250) rearward of the windshield braces (256) such that loading forces due to the front struts (312) are distributed along the front strut braces (314), the windshield braces (256), and the center roof bar (248) to the rear canopy portion (246), wherein the center roof bar (248) extends rearward to a roof crossmember (252) comprising the rear canopy (246), wherein a rear brace (260) extends rearward from the roof crossmember (252) to the rear hoop (298), wherein roof braces (264) are joined with the roof crossmember (252) directly rearward of the center roof bar (248) and extend to the rear braces (260) such that forces acting Application13Atty. Docket No. 025853.0073Pon the center roof bar (248) are distributed to the rear braces (260) by way of the roof crossmember (252) and the roof braces (264); wherein angled braces (262) extending from each rear brace (260) to the rear strut crossmember (292) cooperate with the roof braces (264) extending from the roof crossmember (252) to the rear braces  (260) to reinforce the center roof bar (248).  
Regarding claims 10-20, Olason discloses roll cage chassis structural spine for a vehicle, comprising: windshield braces (256) disposed within a windshield area for reinforcing a front canopy (244); roof braces (264) disposed within a rear chassis portion (118) for reinforcing a rear canopy (246); and a roof bar (248) extending from the front canopy (244) to the rear canopy (246), wherein the windshield braces ((256) extend from a dash bar (302) comprising a passenger cabin portion of the vehicle to a windshield crossmember (250) at a top of the windshield area, wherein the windshield braces (256) are joined to locations of the dash bar (302) that coincide with front strut braces (314), such that the windshield braces (256) participate in distributing loading forces due to the front struts (312) to the rear canopy (246), wherein the windshield braces (256) extend from the dash bar (302) to a location of the windshield crossmember (250) that is joined by the center roof bar (248), wherein the center roof bar (248) is disposed substantially midway along the windshield crossmember (250) and extends rearward to a roof crossmember (252) comprising the rear canopy (246), wherein the windshield braces (256) extend at an angle with respect to one another from the windshield crossmember (250) to the dash bar (302) such that the front canopy (244) is reinforced from collapsing during a rollover event, wherein the roof braces (264) are joined with a roof crossmember (252) at a location directly rearward of the center roof bar (248) comprising the front canopy (244), wherein the center roof bar (248) is reinforced by roof braces (264) extending from the roof crossmember (252) to rear braces (260) disposed on opposite sides of the rear canopy (246), wherein the roof braces (264) extend from the roof crossmember (252) to rear braces (260) disposed on opposite sides of the rear canopy (246), wherein the roof braces (264) spread apart from one another at an angle with respect to one another as they extend to the rear braces (260), wherein the angle is configured to counteract lateral forces exerted on the rear canopy during a rollover event.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/104,881 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 17/104,881 read on the instant application as recited in claims 1-20.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 30, 2022